Case 1:17-cv-00548-MSM-PAS Document 80 Filed 11/16/20 Page 1 of 6 PageID #: 602




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


 DAN DIAMANT

                v.                                            C.A. No. 1:17-cv-00548-JJM-PAS

 UTGR, INC. d/b/a Twin River Casino
 and John Does, various security personnel
 Employed by Twin River Casino, as well as
 Joseph Anterni and Russell Enos, police officers
 employed by the Town of Lincoln,
 Rhode Island, and Detective Trooper
 Lawens Fevrier, Rhode Island State Police



    UTGR, INC.’S MOTION FOR SUMMARY JUDGMENT AS TO COUNT TWO OF
                    PLAINTIFF’S AMENDED COMPLAINT

                                    I.      INTRODUCTION

        Plaintiff, Dan Diamant (“Plaintiff”), has filed a complaint against UTGR, Inc. (“UTGR”),

 the Town of Lincoln (“Town”) and Rhode Island State Police Trooper Lawens Fevrier (“Fevrier”(,

 as result of an incident that occurred at Twin River Casino on July 2, 2016. Plaintiff’s Complaint

 alleges two counts against the casino, i.e. “False Imprisonment” (“Count One”) and “Intentional

 Infliction of Emotional Distress” (“Count Two”). UTGR now moves for summary judgment with

 respect to Count Two. Plaintiff’s claim that UTGR is liable for intentional infliction of emotional

 distress fails as a matter of law. Plaintiff has not adduced evidence by which a jury could find the

 requisite elements. In fact, this Court has already granted summary judgment to the co-defendants

 on Plaintiff’s claim of emotional distress based on the lack of evidence of sufficient physical

 symptomology. As such, UTGR’s motion on the same issue should be granted under the law of

 the case doctrine.
Case 1:17-cv-00548-MSM-PAS Document 80 Filed 11/16/20 Page 2 of 6 PageID #: 603




                                          II.     FACTS

        On the evening of July 2, 2016, Plaintiff was counting cards while playing blackjack at

 Twin River Casino in Lincoln, Rhode Island. See “Statement of Undisputed Facts in Support of

 UTGR, Inc.’s Motion for Summary Judgment,” at ¶¶1-2. Accordingly, the gaming floor manager

 requested that Diamant be ejected. Id. ¶3.Security responded and approached Diamant. Id. ¶4.

        Security notified the on-duty Town of Lincoln Police Detail to respond and witness the

 ejection, which was consistent with routine procedure. Id. ¶5. Lincoln Officers responded within

 a short time and dealt with Diamant from that point forward. Id. ¶6.

        Because a gaming issue was involved Security also made sure that Rhode Island State

 Police, Gaming Enforcement Division was notified. Id. ¶7. On July 2, 2016, Corporal Lawens

 Fevrier, a member of the Rhode Island State Police Gaming Enforcement Unit, received the notice.

 Id. ¶8. Corporal Fevrier was advised that an individual at the casino was believed to be counting

 cards refused to provide identification and was being ejected as a confirmed advantage player. Id.

 ¶9. He was given the plaintiff’s presumed name and date of birth. Id. ¶10. Fevrier made the

 decision to respond to the casino and Lincoln Police Officer Joseph Anterni advised Diamant of

 that fact. Id. ¶11- ¶12. At that point, Diamant was escorted to an interview room to await Fevrier.

 Id. ¶13.

        Corporal Fevrier arrived entered the interview room, his badge visible around his neck as

 he was in plain clothes, introduced himself to Plaintiff as the gaming enforcement detective on

 duty, and explained to Plaintiff why he was there. Id. ¶14. Corporal Fevrier conducted a pat down

 of Plaintiff. Corporal Fevrier opened the waist wallet and saw identification showing Plaintiff was

 an Israeli citizen. Id. ¶16. Plaintiff was calm during these events. Id. ¶17. Plaintiff was then

 escorted to the casino exit. Id. ¶18.



                                                 2
Case 1:17-cv-00548-MSM-PAS Document 80 Filed 11/16/20 Page 3 of 6 PageID #: 604




        When asked to set forth the basis for his emotional distress claim, Plaintiff answered as

 follows: “[b]eing intimately searched by the RI State detective, in front of casino personnel, was

 humiliating and degrading….” Id. ¶20. The Plaintiff admitted during his deposition that he did

 not have any physical symptomology and stated: “I have no physical injury as a result of this” and

 that he had “nothing in the way of treatment either psychological or medical as a result of [the]

 incident….” Id. ¶21 . He further testified “I don’t have emotional distress today as a result of my

 experience.” Id., p. 21.



                                       III.    ARGUMENT

        To succeed on a claim for intentional infliction of emotional distress, a plaintiff must show

 that: “(1) the conduct must be intentional or in reckless disregard of the probability of causing

 emotional distress, (2) the conduct must be extreme and outrageous, (3) there must be a causal

 connection between the wrongful conduct and the emotional distress, and (4) the emotional distress

 must be severe.” Swerdlick v. Koch, 721 A.2d 849 864 (R.I. 1998) (adopting the standard set forth

 in Restatement (Second) of Torts § 46); see also Champlin v. Washington Trust Co of Westerly,

 478 A.2d 985, 989 (R.I. 1984). The standard for extreme and outrageous conduct is extremely high

 as the plaintiff must prove that the defendant’s conduct was beyond mere intent or even malice.

 Swerdlick, 721 A.2d at 863 (“the conduct has been so outrageous in character, and so extreme in

 degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

 intolerable in a civilized community.”). Providing context to the first two elements, the Rhode

 Island Supreme Court has looked to the Restatement, which provides at comment (d):

            It has not been enough that the defendant has acted with an intent which
            is tortious or even criminal, or that he has intended to inflict emotional
            distress, or even that his conduct has been characterized by ‘malice,’ or
            a degree of aggravation which would entitle the plaintiff to punitive

                                                  3
Case 1:17-cv-00548-MSM-PAS Document 80 Filed 11/16/20 Page 4 of 6 PageID #: 605




            damages for another tort. Liability has been found only where the
            conduct has been so outrageous in character, and so extreme in degree,
            as to go beyond all possible bounds of decency, and to be regarded as
            atrocious, and utterly intolerable in a civilized community. Generally,
            the case is one in which the recitation of the facts to an average member
            of the community would arouse his resentment against the actor, and
            lead him to exclaim, ‘Outrageous!’”

 Id. at 873 (citing Restatement (Second) Torts, § 46 cmt. d) (emphasis added). To demonstrate that

 the emotional distress is severe – the fourth element – the plaintiff must also set forth sufficient

 evidence of medically established physical symptomatology. Swerdlick, 721 A.2d at 863.

        It is beyond dispute that UTGR’s conduct towards Plaintiff cannot be described as extreme

 or outrageous. Security’s direct interaction with Plaintiff was only a few minutes. In fact, the

 Plaintiff has attested that the basis for his alleged emotional distress is action by the State, not

 UTGR. Specifically, he described the basis of his emotional distress claim as “[b]eing intimately

 searched by the RI State detective, in front of casino personnel, was humiliating and degrading….”

 See “Statement of Undisputed Facts in Support of UTGR, Inc.’s Motion for Summary Judgment”

 at ¶20. Perhaps more importantly, however, the record is vacant of any evidence of medically

 established physical symptomology. The Plaintiff admitted during his deposition that he did not

 have any physical symptomology and stated that “I have no physical injury as a result of this” and

 that he had “nothing in the way of treatment either psychological or medical as a result of [the]

 incident….” Id., ¶21. He further testified that: “I don’t have emotional distress today as a result

 of my experience.” Id.

        Plaintiff’s own testimony makes it unequivocally clear that he did not suffer any physical

 symptomology and did not suffer severe emotional distress. Thus, Plaintiff’s intentional infliction

 of emotional distress claim against UTGR fails and must be denied and dismissed. In fact, this

 Court has already granted summary judgment to the co-defendants on Plaintiff’s claim of emotion



                                                  4
Case 1:17-cv-00548-MSM-PAS Document 80 Filed 11/16/20 Page 5 of 6 PageID #: 606




 distress based on the lack of evidence of sufficient physical symptomology. (See Text Order of

 September 1, 2020). As such, UTGR’s motion on the same issue should be granted under the law

 of the case doctrine, which holds that:

            when a court decides upon a rule of law, that decision should continue to
            govern the same issues in subsequent stages in the same case.

 Arizona v. California, 460 U.S. 605, 618, 103 S. Ct. 1382, 75 L. Ed. 2d 318 (1983). The First

 Circuit recognizes narrow exceptions to that doctrine, including


            if the initial ruling was made on an inadequate record or was designed to
            be preliminary; if there has been a material change in controlling law; if
            there is newly discovered evidence bearing on the question; and if it is
            appropriate to avoid manifest injustice.

 Naser Jewelers, Inc. v. City of Concord, 538 F.3d 17, 20 (1st Cir. 2008) (citing Ellis v. United

 States, 313 F.3d 636, 647-48 (1st Cir. 2002)). However, none of those exceptions applies here.

 There has been no change in the prevailing law regarding physical symptomatology; the prior

 summary judgment ruling was not intended to be preliminary; and there has been no discovery

 since that ruling so as support a “newly discovered evidence” argument.



        WHEREFORE,             UTGR, Inc. requests that the Court grant this motion and enter an

 order denying and dismissing Count Two of Plaintiff’s Amended Complaint.




                                                 5
Case 1:17-cv-00548-MSM-PAS Document 80 Filed 11/16/20 Page 6 of 6 PageID #: 607




                                                             UTGR, Inc.,
                                                             By Its Attorney,

                                                             /s/ Paul R. Crowell
                                                             ______________________________
                                                             Paul R. Crowell, Esq. (#6904)
                                                             Engelberg & Bratcher
                                                             100 High Street, Suite 1450
                                                             Boston, MA 02110
                                                             T: 617-371-4228
                                                             paul.crowell@zurichna.com




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2020, I electronically filed the herein document via
 the ECF filing system and that a copy is available for viewing and downloading. I also hereby
 certify that I caused a copy of the herein document to be served via the ECF system to the
 registered participants as identified on the Notice of Electronic Filing (NEF)


                                                            /s/ Paul R. Crowell
                                                     Paul R. Crowell, Esq. (6904)




                                                 6
